Case 6:20-cv-01406-MC Document1-1 Filed 08/18/20 Page1of1

JS 4H (Rev. 09/19)

provided by local rules of court. This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM |

nited States in September 1974, is required for the use of the Clerk of Court for the

 

PLAINTIFFS
1. a he Lures Inc.

(b) County of Residence of First Listed Plaintiff Marion
(EXCEPT IN ULS. PLAINTIFF CASES}

(c) Attomeys (Firm Name. Address, and Telephone Nember)

William D. Brandt

494 State Street Suite 300B, Salem OR 97301

503-485-4168

FENDA
Barton

NOTE.

Attomeys fff Knawa)

 

County of Residence of First Listed Defendant

B T
Galepress ay Sed E. Durham I, Phillip Millner, and Robert D.

CN U.S. PEAINTIFF CASES ONLY}

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only}

 

{For Diversity Cases Only)

 

HI. CITIZENSHIP OF PRINCIPAL PARTIES ¢Ptace an “X" in One ox for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

O11 US. Government 3 Federal Question PTF DEF PTF DEF
Plainutf (US. Governapent Nota Parte) Citizen of This State Milo C1 4b Incorporated or Principal Place a4 4
of Business [n This State
0 2 U.S. Government O 4 Diversity Ciuzen of Another State QO 2 © 2 Incorporated aad Principal Place os $s
Defendant (indicate Citizenship of Partios ia fur fit) of Business In Another State
Ciuzen of Subject of a O3 © 3° Foreign Nation O68 O86
Forcign Country
IV. NATURE OF SUIT sPince an "Xx" in One Box Only) Click here for: Nature of Suit Code Descriptions.
it CONTRACT TORTS FORFEITURE/PENALTY | BANKRUPTCY oO T HER s _ UT ES j
7 «110 Insurance PERSONAL INJURY PERSONAL INJURY = [07 625 Drug Related Seizure (1 422 Appeal 28 USC 158 1 375 False Claims Act
3 120 Marine O 310 Airplane J 365 Personat Injury - of Property 21 USC 881) |) 423 Withdrawal O 376 Qui Tam (31 USC
7) 130 Miller Act 0 315 Airplane Product Product Liability J 690 Other 28 USC 157 372%(a))
4 140 Negotiable [Instrument Liability D 367 Health Care! C1 400 State Reapportionment
3 180 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Entorcement of Judgment Slander Personal Injury CF 820 Copyrights 07 430 Banks and Banking
77 ISI Medicare Act {7 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability 1} 368 Asbestos Personal O 835 Patent - Abbreviated O 466 Deportation
Student Loans 0 340 Marine Injury Product New Drug Applicanon =| 470 Rackeicer Influenced and
{Excludes Veterans) 11 345 Marine Product Liability 74 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR ITY 0 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle 3 370 Other Fraud 3 710 Fair Labor Standards () 861 HIA (1395) (15 USC 1681 or 1692)
1 160 Stockholders” Suits 0 355 Motor Vehicle 3 371 Truth in Lending Act CO 862 Black Lung (923) 1 485 Telephone Consumer
0 190 Other Contract Product Liability 7D 380 Other Personal 01 720 Labor/Management OF 863 DIAVC/DIWW (405{(2)) Protection Act
& 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 0 490 Cable/Sat TY
3 196 Franchise Injury 1 385 Property Damage (J 740 Railway Labor Act O 865 RSI (405{g)) 0 850 Securities‘(Commodities!
1 362 Personal Injury - Product Liability 0 751 Family and Medical Exchange
Medical Malpractice Leave Act CO) 890 Other Statutory Actions
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS 0 891 Agricultura Acts
1 210 Land Condemnation OF 440 Other Civil Rights Habeas Corpus: O 791 Employce Retirement CF 870 Taxes (U.S. Plaintiff O 893 Environmental Matters

O 220 Foreclosure

oO 230 Rent Lease & Ejectment
2 240 Tons to Land

3 245 Tort Product Liability
3 290 All Other Real Property

 

OD 441 Voting

O 442 Employment

O 443 Housing’
Accommedations

O 445 Amer. w/Disabilities -
Employment

O 446 Amer. «/Disabilities -
Other

O 448 Education

 

3 463 Alien Detainee

OJ 540 Motions to Vacate
Sentence

3) 530 General

5 535 Death Penalty

Other:

3 540 Mandamus & Other

17 550 Civil Rights

oO) 555 Prison Condition

3) 560 Civil Detainee -
Conditions of

Income Security Act

or Defendant)
O 871 [RS—Third Pany
26 USC 7609

 

 

IMMIGRATION
2 462 Naturalization Application
O 46% Other Immigration
Actions

0 895 Freedom of Information
Aci

0 3896 Arbitration

OC 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

O 950 Constintionality of
State Statutes

 

 

 

Confinement
V. ORIGIN (Place an “X" in One Box Only}
bel Original O 2 Removed from © 3. Remanded from 4 Reinstatedor © 5 Transferred from 6 Maultidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

15 U.S. Code § 1

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes sntess diversity):

121

Brief description of cause: / .
Unauthorized use of federally registered trademark in sale of products

 

 

 

   

   
  
   

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Bl Yes  ONo
VIII. RELATED CASE(S) s

{See fasiructions).
IF ANY ° JUDGE A DOCKET NUMBER
=. re
BATE % >
08/18/2020
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
